 

EXHIBIT 10.1

 

 

THIRD AMENDMENT TO LEASE

 

THIS THIRD AMENDMENT TO LEASE (this “Amendment”) is made this 17th day of April,
2014, by and between CWCA MIRAMAR GL 74, L.L.C., a Delaware limited liability
company (“Landlord”), and rf industries, ltd., a Nevada corporation (“Tenant”).

 

WITNESSETH:

 

 

WHEREAS, Landlord (formerly known as Walton CWCA Miramar GL 74, L.L.C) and
Tenant are parties to that certain Lease, dated as of January 8, 2009 (the
“Original Lease”), as amended by that certain Second Amendment to Lease [sic],
dated as of August 25, 2009 (the “Second Amendment”) (the Original Lease, as so
amended, the “Lease”), pursuant to which Landlord leases to Tenant certain
premises containing 22,433 rentable square feet consisting of (i) approximately
3,858 rentable square feet with a common address of 7620 Miramar Road, Suite
4300/4400 San Diego, California (“Suite 4300/4400”), (ii) approximately 2,321
rentable square feet with a common address of 7616 Miramar Road, Suite 5200, San
Diego, California (“Suite 5200”), (iii) approximately 13,789 rentable square
feet with a common address of 7610 Miramar Road, Suite 6000/6002, San Diego,
California (“Suite 6000/6002”) and (iv) approximately 2,465 rentable square feet
with a common address of 7606 Miramar Road, Suite 7200, San Diego, California
(“Suite 7200”) (Suite 4300/4400, Suite 5200, Suite 6000/6002, and Suite 7200,
all as more particularly described in the Lease, are referred to herein as the
“Original Premises”), in the project commonly known as Miramar Business Park.

 

WHEREAS, Tenant desires to reduce the Original Premises by approximately 2,465
rentable square feet, consisting of Suite 7200 (the “Reduction Premises”) such
that the Premises for purposes of the Lease from and after the Reduction
Effective Date (as hereinafter defined) shall consist of approximately 19,968
rentable square feet consisting of Suite 4300/4400, Suite 5200 and Suite
6000/6002 (collectively, the “Remaining Premises”).

 

WHEREAS, the Term is currently scheduled to expire on March 31, 2014, and Tenant
desires to extend the Term for an additional thirty-six (36) full calendar
months from such expiration.

 

WHEREAS, Landlord has agreed to the requested changes set forth in the preceding
recitals, subject to the entry into this Amendment and the modification of the
Lease terms and conditions as set forth herein.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties, the parties hereto agree as follows:

 

1.Remaining Premises and Surrender of the Reduction Premises.

 

(a)Remaining Premises.

 

(i)Effective solely for the period from and after April 1, 2014 (the “Reduction
Effective Date”), the “Premises” as defined in the Lease shall be deemed to be
only the Remaining Premises, and all of the terms and conditions of the Lease
with respect to the Premises shall be deemed to apply solely to the Remaining
Premises in all respects, except as otherwise set forth herein.

 

(ii)Notwithstanding Section 10 of the Original Lease, on or prior to the
Remaining Premises Commencement Date, Tenant shall deliver the revised insurance
certificates as required pursuant to Section 10 of the Original Lease (as
amended by the terms of this Amendment).

 



 

 

 

(b)Surrender of Reduction Premises.

 

(i)After March 31, 2014 (the “Reduction Premises Termination Date”), any and all
rights and obligations of Tenant, and obligations of Landlord, with respect to
the Reduction Premises, including, without limitation, Tenant’s right to
possession of the Reduction Premises, shall be terminated; provided, however,
that such termination shall under no circumstances or in any way constitute a
waiver or termination of the obligations of Tenant which exist or have accrued
up to and including the Reduction Premises Termination Date and which may accrue
or continue to accrue after the Reduction Premises Termination Date to the
extent Tenant has failed to satisfy all of its obligations with respect to the
Reduction Premises. In the event Tenant fails to surrender the Reduction
Premises to Landlord on or prior to the Reduction Premises Termination Date in
accordance with the terms hereof, then the terms and conditions of Section13
(Holdover) of the Original Lease shall apply in all respects with respect to the
Reduction Premises without in any way affecting the obligations of Tenant with
respect to the Remaining Premises, including the obligation to pay rent in
accordance with the terms herein.

 

(ii)Tenant acknowledges and agrees that, on or prior to the Reduction Premises
Termination Date, Tenant shall surrender the Reduction Premises to Landlord in
accordance with the terms of Section 21 (Surrender) of the Original Lease.

 

(iii)In furtherance of the foregoing, Landlord and Tenant shall perform a
walkthroughs of the Reduction Premises, as contemplated by the Lease, for
purposes of inspecting the Reduction Premises for any damages which are Tenant’s
responsibility to repair, at Tenant’s sole cost and expense, in accordance with
the terms of the Lease and this Amendment. Landlord requires that such damage
shall be cured by Tenant prior to the Reduction Premises Termination Date and
any such failure to cure such damage or surrender the Reduction Premises in
accordance with the terms of the Lease shall be an Event of Default under the
Lease not subject to cure and Landlord shall be entitled to exercise any and all
rights thereunder or at law.

 

2.                   Extension of Term. The Term is hereby extended for a period
of thirty-six (36) full calendar months, commencing as of April 1, 2014 (the
“Extension Date”) and expiring on March 31, 2017 (the “Extended Termination
Date”) (which period is referred to herein as the “Extended Term”), unless
sooner terminated in accordance with the terms of the Lease. From and after the
date hereof, the “Term” shall be deemed to include the Extended Term. Tenant’s
lease of the Premises during the Extended Term shall be subject to all the terms
and conditions of the Lease, except as expressly modified herein, and except
that Tenant shall not be entitled to receive any allowances, abatements, or
other financial concession granted in connection with entering into the Lease
unless such concessions are expressly provided for herein with respect to the
Extended Term.

 

3.                   Monthly Installment of Rent Schedule. Effective as of the
Extension Date the Monthly Installment of Rent for the Premises payable by
Tenant to Landlord during the Extended Term is as follows:

 



From:  To: 

Monthly Installment of Rent



4/01/2014  3/31/2015  $18,969.60 4/01/2015  3/31/2016  $19,538.69 4/01/2016 
3/31/2017  $20,124.85



  

Except as otherwise set forth in this Amendment, all other terms and conditions
with respect to the payment of Monthly Installment of Rent shall remain as set
forth in the Lease.

 

4.                   Security Deposit. No additional Security Deposit shall be
required in connection with this Amendment.

 

5.                   AS-IS Condition. Tenant hereby acknowledges and agrees that
it has accepted the Premises as of the date hereof, and will accept the Premises
as of the Extension Date, in AS-IS, WHERE-IS condition without any
representation or warranty of any kind made by Landlord in favor of Tenant. For
the avoidance of doubt, Tenant acknowledges and agrees that any and all
Landlord’s obligations with respect to any build-out of the Premises set forth
in the Lease, have been satisfied in full.

 



2

 

   

6.                   Container Storage Area.

 

(a)                 During the Extended Term, Landlord hereby grants to Tenant a
limited license (the “Limited License”) to use the two areas shown on Addendum
2, of the parking lot serving the Project, which together comprise approximately
830 square feet (individually, and collectively, the “Container Storage Area”)
for the limited purpose of storing containers (limited to no more than five (5)
containers at any one time) in connection with Tenant’s ongoing operations at
the Premises, subject to (A) Tenant’s obligation to be in full compliance with
the terms and conditions of this Section 6, (B) the obligation that such use
does not limit or otherwise impair or interfere with the rights of any other
tenants at the project, and (C) the express prohibition on Tenant exercising
such right for other non-container storage purposes. All items stored in the
Container Storage Area shall be within containers and all containers shall be
maintained by Tenant in good condition and repair.

(b)                 Notwithstanding anything to the contrary set forth herein,
Landlord and Tenant shall each have the right to terminate the Limited License
on at least thirty (30) days prior written notice to the other party, at which
time the Limited License shall terminate with the same effect as if such date
were the scheduled expiration date of the Limited License. Additionally, in the
event that Tenant delivers a Tenant’s Notice (defined in Addendum 1), this
Limited License shall terminate on the day that is thirty (30) days following
the date upon which Landlord delivers the Tenant possession of the portion of
the Offered Space that is subject of the Tenant’s Notice, with the same effect
as if such date were the scheduled expiration date of the Limited License.

 

(c)                 Effective as of the Extension Date Tenant shall pay
Landlord, as additional rent, the following amounts for the use of the Container
Storage Area, which sums shall be payable in the same manner and at the same
time as the Monthly Installment of Rent is payable:

 

From:  To: 

Storage Container Rent



4/01/2014  5/31/2014  $0.00 6/01/2014  3/31/2015  $788.50 4/01/2015  3/31/2016 
$812.16 4/01/2016  3/31/2017  $836.52

 

(d)                 Tenant agrees to accept the Container Storage Area in AS-IS,
WHERE-IS condition as it exists as of the Commencement Date without any
representation or warranty of any kind made by Landlord in favor of Tenant.
Tenant expressly waives, releases, and holds harmless, to the greatest extent
permitted under applicable law, Landlord, its affiliated entities, and each of
their respective agents, employees or contractors from any and all claims,
causes of action, losses, damages, costs, liens, judgments, penalties,
attorney's fees, expenses and/or liabilities arising for any reason whatsoever
out of the Tenant’s use of the Container Storage Area or in any way connected to
the Limited License.

 

(e)                 Tenant hereby acknowledges and agrees that all of the terms
and conditions which apply to the Premises pursuant to the terms of the Lease
shall also apply to the Container Storage Area, including, without limitation,
the indemnification, environmental, and insurance obligations; provided,
however, that Landlord shall be responsible for the ordinary course maintenance
and repair of the Container Storage Area and has the right to pass through such
costs to Tenant as a direct cost, which amounts shall be due and payable by
Tenant in accordance with the terms for payment of Rent as set forth elsewhere
in the Lease. Tenant’s right to use the Container Storage Area shall be subject
to all applicable laws and regulations Landlord’s reasonable rules and
regulations for the Container Storage Area and the project, and any requirements
of any board of fire insurance underwriters or other similar body now or
hereafter constituted. Tenant shall not commit waste, use the Container Storage
Area in any manner which would be reasonably likely to damage the same or
increase the risk of loss, violate, or invalidate any insurance coverage, permit
any unreasonable odors, smoke, dust, gas, substances, noise or vibrations to
emanate from the Container Storage Area, take any action which would constitute
a nuisance or would disturb, obstruct or endanger any other tenants, take any
action which would abrogate any warranties, or use or allow the Container
Storage Area to be used by Tenant or any Tenant Party for any unlawful purpose.

 



3

 

   

(f)                  Tenant shall indemnify, defend, protect, and hold Landlord,
its affiliated entities, and each of their respective agents, employees or
contractors harmless from any obligation, loss claim, action, liability,
penalty, damage, cost or expense (including reasonable attorneys' and
consultants' fees and expenses) that is imposed or asserted by any third party
and arises from (a)  occupancy of the Container Storage Area by, or any
negligence or willful misconduct of, Tenant, any party claiming by, through or
under Tenant, their (direct or indirect) owners, or any of their respective
beneficiaries, trustees, officers, directors, employees, agents, contractors,
licensees or invitees, or (b) any breach by Tenant of any representation,
covenant or other term contained in this Addendum, including claims which may
include the direct or indirect negligence of Landlord. Tenant’s use of the
Container Storage Area shall not adversely affect the rights of ingress/egress,
storage, parking, or other similar rights of tenants at the Project and Landlord
shall not be responsible for non-compliance by any other tenant or occupant of
the Project with, or Landlord’s failure to enforce, any of the rules or
regulations of the Project or any other terms or provisions of such tenant’s or
occupant’s lease.

 

(g)                 Tenant’s rights hereunder are expressly conditioned on the
Tenant’s compliance with the terms and conditions of the Lease and upon the
occurrence of an Event of Default, Landlord shall have the immediate right to
terminate the Limited License and remove Tenant’s property, equipment, and other
similar items.

 

7.                   Addenda. Addendum 1 (Right of First Offer) and Addendum 2
(Depiction of Container Storage Area) are attached hereto and made a part
hereof.

 

8.                   Deleted Provision. As of the date hereof, Exhibit C to the
Original Lease (Option to Renew) is hereby deleted in its entirety and is of no
further force or effect.

 

9.                   Landlord’s Address. Landlord’s address for notices set
forth in the Lease is hereby deleted in its entirety and is replaced with the
following:

 

“CWCA Miramar GL 74, L.L.C.

c/o IndCor Properties

Two North Riverside Plaza, Suite 2350

Chicago, IL 60606

Attn: Lease Administration

 

with a copy to:

 

CWCA Miramar GL 74, L.L.C.

c/o IndCor Properties

7887 East Belleview Ave., Suite 325

Denver, CO 80111

Attn: Charles Sullivan”

 

10.                Wire Instructions and/or Address For Rent Payment. The Wire
Instructions and/or Address for Rent Payment set forth in the Lease is hereby
deleted in its entirety and is replaced with the following:

 

“ACH/Wire Payments:

Bank Name:  JPMorgan Chase

Bank Address:  277 Park Avenue, 22nd Floor, New York, NY 10172

ABA #:  ACHs – 071000013, Wires – 021000021

Account #:  479562865

Account Name:  CWCA East Howell 59, L.L.C.

 



4

 

   

US Mail:

CWCA Miramar GL 74, L.L.C.

P.O. Box 101257

Pasadena, CA 91189-0005

(iv)

(v)Overnight Mail:

(vi)JPMorgan Chase

(vii)2710 Media Center Drive

(viii)Building #6, Suite #120

(ix)Los Angeles, CA 90065

Attn:  CWCA Miramar GL 74, L.L.C.

 

11.                OFAC. Tenant hereby represents and warrants that, to the best
of its knowledge, neither Tenant, nor any persons or entities holding any legal
or beneficial interest whatsoever in Tenant, are (i) the target of any sanctions
program that is established by Executive Order of the President or published by
the Office of Foreign Assets Control, U.S. Department of the Treasury (“OFAC”);
(ii) designated by the President or OFAC pursuant to the Trading with the Enemy
Act, 50 U.S.C. App. § 5, the International Emergency Economic Powers Act, 50
U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224
(September 23, 2001) or any Executive Order of the President issued pursuant to
such statutes; or (iii) named on the following list that is published by OFAC:
“List of Specially Designated Nationals and Blocked Persons.” If the foregoing
representation is untrue at any time during the Term, an Event of Default will
be deemed to have occurred, without the necessity of notice to the defaulting
party.

 

12.                Tenant’s Broker. Tenant represents and warrants that it has
dealt with no broker, agent or other person in connection with this transaction,
other than Brian Ffrench of Tenant Consulting Services, Inc. Tenant agrees to
indemnify and hold Landlord and the Landlord Entities harmless from and against
any claims by any other broker, agent or other person claiming a commission or
other form of compensation by virtue of having dealt with Tenant with regard to
this leasing transaction.

 

13.                No Offer. Submission of this Amendment by Landlord is not an
offer to enter into this Amendment, but rather is a solicitation for such an
offer by Tenant. Landlord shall not be bound by this Amendment until Landlord
and Tenant have fully executed and delivered this Amendment.

 

14.                Authority. Tenant represents and warrants to Landlord that if
Tenant is not a natural person, Tenant has been and is qualified to do business
in the state in which the Premises is located, Tenant has full right and
authority to enter into this Amendment, and that all persons signing on behalf
of Tenant were authorized to do so by appropriate actions.

 

15.                Severability. If any clause or provision of this Amendment is
illegal, invalid or unenforceable under present or future laws, then and in that
event, it is the intention of the parties hereto that the remainder of this
Amendment shall not be affected thereby. It is also the intention of the parties
to this Amendment that in lieu of each clause or provision of this Amendment
that is illegal, invalid or unenforceable, there be added, as a part of this
Amendment, a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.

 

16.                Counterparts and Delivery. This Amendment may be executed in
any number of counterparts, each of which shall be deemed to be an original, and
all of such counterparts shall constitute one Amendment. Execution copies of
this Amendment may be delivered by facsimile or email, and the parties hereto
agree to accept and be bound by facsimile signatures or scanned signatures
transmitted via email hereto, which signatures shall be considered as original
signatures with the transmitted Amendment having the binding effect as an
original signature on an original document. Notwithstanding the foregoing,
Tenant shall, upon Landlord’s request, deliver original copies of this Amendment
to Landlord at the address set forth in such request. Neither party may raise
the use of a facsimile machine or scanned document or the fact that any
signature was transmitted through the use of a facsimile machine or email as a
defense to the enforcement of this Amendment.

 



5

 

     

17.                Conflict; Ratification; Integration. Insofar as the specific
terms and provisions of this Amendment purport to amend or modify or are in
conflict with the specific terms, provisions and exhibits of the Lease, the
terms and provisions of this Amendment shall govern and control. Landlord and
Tenant hereby agree that (a) this Amendment is incorporated into and made a part
of the Lease, (b) any and all references to the Lease hereinafter shall include
this Amendment, and (c) the Lease, and all terms, conditions and provisions of
the Lease, are in full force and effect as of the date hereof, except as
expressly modified and amended hereinabove. The recitals set forth herein are
incorporated by reference. Capitalized terms used in this Amendment shall have
the same definitions as set forth in the Lease to the extent that such
capitalized terms are defined therein and not redefined in this Amendment. This
Amendment and any attached exhibits and addenda set forth the entire agreement
between the parties with respect to the matters set forth herein.

 

[Signature Page Follows]

 



6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
authorized, executed and delivered as of the day and year first set forth above.

 



LANDLORD:   TENANT:           CWCA MIRAMAR GL 74, L.L.C.,   RF INDUSTRIES, LTD.,
a Delaware limited liability company   a Nevada corporation                    
                    By: /s/ Robert Munson   By: /s/ Howard F. Hill          
Name: Robert Munson   Name: Howard F. Hill           Title: Vice President  
Title: CEO           Dated: April 17, 2014   Dated: March 31, 2014

 



1

 

 

ADDENDUM 1

Right of First OFFER

 

(a)                 “Offered Space” shall mean all each separately demised suite
containing no less than 1,900 and no more than 2,500 rentable square feet in the
Miramar Business Park located at 7600 – 7636 Miramar Road, San Diego,
California.

 

(b)                 Provided that as of the date of the giving of Offer Notice
(as defined in Paragraph (c) below), (i) Tenant is the tenant originally named
herein, (ii) Tenant actually occupies all of the Premises initially demised
under this Amendment (i.e., the Remaining Premises) and any space added to the
Premises, and (iii) no default exists, or would exist but for the passage of
time or the giving of notice, or both, then in connection with the offering of
the Offered Space to anyone other than the tenant then occupying such space (or
its affiliates) or any other party which has a right to the space as of the
execution date of the Lease, Landlord shall first offer to Tenant the right to
include the Offered Space within the Premises on the same terms and conditions
upon which Landlord intends to offer the Offered Space for lease. Tenant agrees
and understands that if as of the date hereof the Offered Space is vacant and
Landlord shall have no obligation to offer the Offered Space to Tenant until the
Offered Space, or some portion thereof, has been leased, and any such lease for
the Offered Space shall expire.

 

(c)                 Such offer shall be made by Landlord to Tenant in a written
notice (the “Offer Notice”) which offer shall designate the space being offered
and shall specify the terms which Landlord intends to offer with respect to the
Offered Space. Tenant may accept the offer set forth in the Offer Notice by
delivering to Landlord an unconditional acceptance (the “Tenant’s Notice”) of
such offer within five (5) days after delivery by Landlord of the Offer Notice
to Tenant. Time shall be of the essence with respect to the giving of Tenant’s
Notice. If Tenant does not accept (or fails to timely accept) an offer made by
Landlord pursuant to the provisions of this addendum with respect to the Offered
Space designated in the Offer Notice, Landlord shall be under no further
obligation with respect to such space by reason of this addendum.

 

(d)                 Tenant must accept all Offered Space offered by Landlord at
any one time if it desires to accept any such Offered Space and may not exercise
its right with respect to only part of such Offered Space. In addition, if
Landlord desires to lease more than just the Offered Space to one tenant,
Landlord may offer to Tenant pursuant to the terms hereof all such space which
Landlord desires to lease, and Tenant must exercise its rights hereunder with
respect to all such space and may not insist on receiving an offer for just the
Offered Space.

 

(e)                 In the event Tenant exercises its rights to the Offered
Space as provided herein, Landlord shall deliver to Tenant an amendment for such
Offered Space and Tenant shall execute such amendment and return to Landlord
within ten (10) days of Landlord’s delivery of such amendment. Tenant
acknowledges and agrees that this right of first offer is a one-time right and
if Tenant at any time declines or accepts any Offered Space offered by Landlord,
Tenant shall be deemed to have irrevocably waived all further rights under this
addendum with respect to all of the Offered Space (regardless of whether only a
portion of the Offered Space was included in the Offer Notice), and Landlord
shall be free to lease the Offered Space to third parties including on terms
which may be less favorable to Landlord than those offered to Tenant.

 



 

 

   

ADDENDUM 2

 

DEPICTION OF CONTAINER STORAGE AREA

 

[image_001.jpg]

 

 

